FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                 No. 17-10448
           Plaintiff-Appellee,
                                         D.C. No.
              v.                   2:16-cr-01012-SRB-1

JOSEPH M. ARPAIO, Sheriff,
        Defendant-Appellant.                ORDER



                   Filed April 17, 2018

   Before: A. Wallace Tashima, William A. Fletcher,
        and Richard C. Tallman, Circuit Judges.

                        Order;
               Dissent by Judge Tallman
2                   UNITED STATES V. ARPAIO

                            SUMMARY*


                           Criminal Law

    In an appeal from the district court’s denial of former
Maricopa County Sheriff Joseph Arpaio’s request—following
a Presidential pardon—for vacatur of his criminal-contempt
conviction, a motions panel issued an order appointing a
special prosecutor to defend the district court’s decision after
the United States informed this Court that it does not intend
to defend it.

    The panel held that it has authority to appoint counsel
under Fed. R. Crim. P. 42(a)(2); and that, independently, it
has inherent authority to appoint a special counsel to
represent a position abandoned by the United States on
appeal.

    Dissenting, Judge Tallman wrote that it is unwise for this
Court to use its authority to appoint a private attorney at this
late stage to “prosecute” the appeal of a case the Government
already won, in the face of the Government’s continued
willingness to participate, and to countenance a surreptitious
use of the vacatur appeal to pursue an untimely attack on the
President’s constitutional authority to pardon.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. ARPAIO                    3

                        COUNSEL

John Wilenchik and Dennis I. Wilenchik, Wilenchik &
Bartness P.C., Phoenix, Arizona; Mark D. Goldman,
Goldman & Zwillinger PLLC, Scottsdale, Arizona; for
Defendant-Appellant.

John D. Keller, Deputy Chief; James I. Pearce, Trial
Attorney; United States Department of Justice, Washington,
D.C.; for Plaintiff-Appellee.


                          ORDER

    This case is on appeal from the district court’s denial of
Defendant-Appellant’s request for vacatur of his conviction
for criminal contempt. The validity of the district court’s
denial will be addressed by the merits panel assigned to this
case. We address only the question of whether to appoint a
special prosecutor to defend the district court’s decision in
light of the United States’ letter informing this Court that
“[t]he government does not intend to defend the district
court’s order.” For the reasons discussed below, we will
appoint a special prosecutor to provide briefing and argument
to the merits panel.

                       I. Background

    Defendant-Appellant former Maricopa County Sheriff
Joseph M. Arpaio (“Sheriff Arpaio”) was referred for
criminal contempt on August 19, 2016. The United States
prosecuted Sheriff Arpaio and obtained a conviction on July
31, 2017. On August 25, 2017, President Donald J. Trump
4                UNITED STATES V. ARPAIO

pardoned Sheriff Arpaio, noting that Sheriff Arpaio’s
sentencing was “set for October 5, 2017.”

    On August 28, 2017, Sheriff Arpaio moved for two forms
of relief. First, Sheriff Arpaio moved “to dismiss this matter
with prejudice.” Second, Sheriff Arpaio asked the district
court “to vacate the verdict and all other orders in this matter,
as well as the Sentencing on October 5th.”

    The district court granted Sheriff Arpaio’s first request.
On October 4, 2017, the district court dismissed with
prejudice the action for criminal contempt. No timely notice
of appeal from the dismissal order was filed. We denied a
late-filed request for the appointment of counsel to “cross-
appeal the District Court’s Order dismissing the charges.”

    The district court denied Sheriff Arpaio’s second request.
On October 19, 2017, the district court denied vacatur and
refused to grant “relief beyond dismissal with prejudice.”
That same day, Sheriff Arpaio filed a timely notice of appeal.
In response to a request for the appointment of counsel to
“defend the District Court’s Order denying Arpaio’s request
for vacatur,” we ordered the United States to “file a statement
indicating whether it intends to enter an appearance and file
an answering brief in this appeal.”

    The United States responded that it “does not intend to
defend the district court’s order from October 19, 2017 . . . ;
instead, the government intends to argue, as it did in the
district court, that the motion to vacate should have been
granted.” The United States took “no position on whether the
Court should appoint counsel to make any additional
arguments.”
                 UNITED STATES V. ARPAIO                       5

                         II. Discussion

    Because the United States has abandoned any defense of
the district court’s decision with respect to vacatur, the merits
panel of our court that will decide this appeal will not receive
the benefit of full briefing and argument unless we appoint a
special prosecutor to defend the decision of the district court.
For the reasons that follow, we will appoint a special
prosecutor.

    First, we conclude that we have the authority to appoint
counsel under Federal Rule of Criminal Procedure 42, which
prescribes procedures for dealing with criminal contempt.
Rule 42(a)(2) provides:

            Appointing a Prosecutor. The court must
        request that the contempt be prosecuted by an
        attorney for the government, unless the
        interest of justice requires the appointment of
        another attorney. If the government declines
        the request, the court must appoint another
        attorney to prosecute the contempt.

    In Rule 42(a)(2)’s most common application, the district
court appoints a special prosecutor to investigate and try a
criminal contempt when the government declines to perform
that function. See, e.g., Hollingsworth v. Perry, 570 U.S.
693, 725 (2013) (Kennedy, J., dissenting) (“Federal Rule of
Criminal Procedure 42(a)(2) allows a court to appoint a
private attorney to investigate and prosecute potential
instances of criminal contempt.”).

    But the operation of Rule 42(a)(2) is not confined to
investigations and trials in the district court. A private
6                UNITED STATES V. ARPAIO

attorney appointed under the rule has the authority to act as
a special prosecutor not only in the district court but also in
the court of appeals. See, e.g., Young v. U.S. ex rel. Vuitton
et Fils S.A., 481 U.S. 787, 808–09 (1987) (invalidating the
appointment of special prosecutor because he was an
interested party, not because he prosecuted an appeal); United
States v. Cutler, 58 F.3d 825, 827, 831–32 (2d Cir. 1995)
(accepting without comment a special prosecutor’s briefing
and argument in an appeal by a contemnor); Matter of
Providence Journal Co., 820 F.2d 1342, 1345 (1st Cir. 1986)
(same). Our attention has not been directed to, nor have we
found, a case in which a special prosecutor was appointed by
a court of appeals after the government declined to oppose the
contemnor’s arguments on appeal. However, we see no
reason why such appointment should not take place under
Rule 42(a)(2).

    Second, independent of any authority under Rule
42(a)(2), we have inherent authority to appoint a special
counsel to represent a position abandoned by the United
States on appeal. “[I]t is long settled that courts possess
inherent authority to initiate contempt proceedings for
disobedience to their orders, authority which necessarily
encompasses the ability to appoint a private attorney to
prosecute the contempt.” Young, 481 U.S. at 793. “The fact
that we have come to regard criminal contempt as a crime in
the ordinary sense does not mean that any prosecution of
contempt must now be considered an execution of the
criminal law in which only the Executive Branch may
engage.” Id. at 799–800 (internal citations and quotation
marks omitted).

   The long-standing practice of the United States Supreme
Court is to use its inherent authority to appoint disinterested
                 UNITED STATES V. ARPAIO                    7

counsel to represent the position taken by the United States
below when the United States refuses to defend its prior
position. See United States v. Brainer, 691 F.2d 691, 693
(4th Cir. 1982) (“When the government confesses error in the
Supreme Court, and thus abandons a position taken in a lower
court, the Court commonly appoints an amicus to assert the
abandoned cause.”) (citing cases); Letter to Anton Metlitsky,
Esq., Lucia v. SEC, No. 17-130 (U.S. Jan. 18, 2018) (inviting
a private attorney “to brief and argue this case, as amicus
curiae, in support of the judgment below”); Brief for the
Respondent at 9–10, Lucia v. SEC, No. 17-130 (U.S. Nov. 29,
2017) (notifying the Court that the government would no
longer defend the decision below and urging the Court to
“appoint an amicus curiae” to do so).

     The Supreme Court has relied on its inherent judicial
power to appoint appellate counsel specifically in the context
of contempt. In United States v. Providence Journal Co., 485
U.S. 693 (1988), the Court held that a special prosecutor
appointed under Rule 42 needs the permission of the Solicitor
General to litigate a contempt case in the Supreme Court. Id.
at 699 n.5. The Court noted that the independence of the
judiciary “might appear to be threatened” by this holding,
especially in cases in which the contemnor was convicted by
the district court, the Court of Appeals affirmed, and the
Solicitor General refused to either defend the judgment below
or authorize the special prosecutor to do so. Id. at 703–04.
However, the Supreme Court explained that “[t]his threat . . .
is inconsequential” because of the Court’s inherent authority
to appoint an amicus to appear before the Court to defend the
judgment below: “[I]t is well within this Court’s authority to
appoint an amicus curiae to file briefs and present oral
argument in support of that judgment.” Id. at 704.
8                UNITED STATES V. ARPAIO

                         Conclusion

   We will appoint special counsel and address all other
pending motions by separate order.

    SO ORDERED.



TALLMAN, Circuit Judge, dissenting:

    Amici ask us to appoint a private attorney under Federal
Rule of Criminal Procedure (“Rule”) 42(a)(2) to defend the
district court’s Order denying Defendant/Appellant Joseph
Arpaio’s request for vacatur of his criminal contempt
conviction. Rule 42(a)(2) is not applicable here. Arpaio
effectively conceded his guilt by accepting the pardon, and
there is no need for more investigation, presentation of
evidence, or further proceedings to determine if the equitable
relief of vacatur is appropriate. The United States has told us
it is not abdicating its responsibility to represent the
Government’s interest in this appeal. Nor do amici attempt
to hide the true purpose of their request—to challenge the
underlying pardon.        But the constitutionality of the
President’s pardon is not at issue in Arpaio’s current appeal;
the denial of Arpaio’s motion for vacatur of his conviction is.
The request is inappropriate. My colleagues’ decision to
appoint separate counsel now is therefore ill-advised and
unnecessary. I respectfully dissent.

                               I

    Following his pardon on August 25, 2017, Arpaio moved
to dismiss his criminal contempt conviction with prejudice
                 UNITED STATES V. ARPAIO                     9

and for vacatur of the record. On October 4, 2017, an able
United States district judge found that the pardon was valid,
dismissed the action for criminal contempt, entered that order
on the public docket, and closed the case. The order also
denied amici’s motion to appoint a Rule 42 attorney, but
reserved ruling on Arpaio’s additional request for vacatur.
After considering further briefing on whether to vacate, the
district court denied the request for vacatur on October 19,
2017, and Arpaio timely appealed.

    Amici initially wanted us to appoint a special prosecutor
to both defend the October 19 vacatur order and file a notice
of appeal from the district court’s earlier October 4 dismissal
order. We denied amici’s motion in part, however, because
under Federal Rule of Appellate Procedure 4(b)(1)(B)(ii), the
time for filing an appeal to challenge the constitutionality of
the pardon had run. Nov. 22 Order, Dkt. 9; see United States
v. Wheeler, 952 F.2d 326, 327 (9th Cir. 1991) (“[A] district
court’s order refusing to vacate an underlying contempt order
is nonappealable when the ground on which vacatur is sought
existed at the time the contempt order was entered and the
contemnor failed to appeal timely from that order.”). In
short, the basis for our November 22 Order was that amici
were too late because they missed the deadline to raise a
constitutional challenge to the earlier order.

    We also asked the United States to state its intentions
regarding Arpaio’s separate vacatur appeal. The Government
responded that it had entered an appearance and “intends to
represent the government’s interests in this appeal.” The
Government explained that, instead of defending the district
court’s October 19 order, it “intends to argue . . . that the
motion to vacate should have been granted.” That ought to
have been the end of the matter.
10                  UNITED STATES V. ARPAIO

    But because the United States has chosen not to defend
the vacatur order, amici now assert that the Government is
declining to prosecute Arpaio’s criminal contempt conviction
and that we are required to appoint special counsel.
Regrettably, my colleagues in the majority agree. Sound
judicial discretion instead counsels that we should deny the
request and not appoint a special prosecutor at this late date
in the case.

                                   II

    The request to appoint a private lawyer under Rule
42(a)(2), in place of the United States, is inappropriate now
because it effectively gives interested parties an avenue to
belatedly appeal the pardon’s effect on successful conviction,
despite the Government’s continued participation.

                                   A

    The criminal contempt case was successfully prosecuted
by the United States, which did not hesitate or decline to
prosecute. No useful purpose would be served by appointing
a new prosecutor now.

    Rule 42(a)(2) was developed for a very different purpose
than employed here. “Federal Rule of Criminal Procedure
42(a)(2) allows a court to appoint a private attorney to
investigate and prosecute potential instances of criminal
contempt.”1 Hollingsworth v. Perry, 133 S. Ct. 2652, 2673



     1
      Rule 42(a)(2) states in whole, “Appointing a Prosecutor. The
court must request that the contempt be prosecuted by an attorney for the
government, unless the interest of justice requires the appointment of
                     UNITED STATES V. ARPAIO                             11

(2013) (Kennedy, J., dissenting) (emphasis added). In
recognizing the power of the judiciary to appoint special
prosecutors, the Court stated in Young v. U.S. ex rel. Vuitton
et Fils S.A. that “[t]he prosecutor is appointed solely to pursue
the public interest in vindication of the court’s authority.”
481 U.S. 787, 804 (1987) (emphasis added). Accordingly,
“[a] private attorney appointed to prosecute a criminal
contempt therefore certainly should be as disinterested as a
public prosecutor who undertakes such a prosecution.”2 Id.

     The need for special counsel is over. The United States
secured a contempt conviction at trial and any affront to the
court’s authority was vindicated. We have observed that a
prosecutor, as part of the prosecutorial power to punish a
putative contemnor, “can gather evidence and investigate
matters more thoroughly than a court can at an evidentiary
hearing alone. He or she can also serve to shorten the length
of trial by culling through evidence and witnesses beforehand
to determine which are relevant and credible.” F.J. Hanshaw
Enters., Inc. v. Emerald River Dev., Inc., 244 F.3d 1128, 1140
(9th Cir. 2001).

   But these powers of prosecution do not¯and should
not¯extend to tangential matters of end-of-case record-


another attorney. If the government declines the request, the court must
appoint another attorney to prosecute the contempt.”
    2
       Amici do not appear disinterested. Given that the law firm serving
as the primary signor for amici represented President Trump’s former
political rival, Hillary Clinton, their possible opposing interests should at
least preclude them from appointment as special counsel, as they
requested. Young, 481 U.S. at 811 (“[A]ppointment of an interested
prosecutor creates an appearance of impropriety that diminishes faith in
the fairness of the criminal justice system in general.”).
12               UNITED STATES V. ARPAIO

keeping or vacatur of the record of a successful conviction
following a pardon. This is not why Rule 42(a)(2) exists. It
exists to ensure the judiciary “has a means to vindicate its
own authority without complete dependence on other
Branches.” Young, 481 U.S. at 796. It also applies when the
government is ineligible or otherwise declines to prosecute.
See, e.g., F.T.C. v. Am. Nat. Cellular, 868 F.2d 315, 318–20
(9th Cir. 1989) (analyzing factors that contribute to a party’s
ineligibility to prosecute criminal contempt charges); In re
Special Proceedings, 373 F.3d 37, 43 (1st Cir. 2004) (holding
that the appointment of a special prosecutor was appropriate
where the government attorneys were the possible source of
the leak of information underlying the criminal contempt
prosecution).

    Here, the district court’s authority was vindicated when
Arpaio was convicted of criminal contempt. Its authority will
not be usurped if that conviction is vacated in light of the
pardon, or if the court of appeals ultimately affirms the
district court’s refusal to annul it from the defendant’s record.

                               B

     The Government has also never declined to prosecute this
case. See Fed. R. Crim. P. 42(a)(2) (“If the government
declines the request [to prosecute a contempt charge], the
court must appoint another attorney to prosecute the
contempt.”). It maintains that it continues to represent the
public (and the Executive) interest in the vacatur proceedings.
Amici, however, would have us believe that because the
United States supports the vacatur, such action is tantamount
to the Government declining to prosecute a criminal contempt
conviction. But they cite no cases for the proposition that
Rule 42 requires appointing a special prosecutor where, as
                 UNITED STATES V. ARPAIO                     13

here, the Government has already successfully obtained a
conviction, but the President has pardoned the contemnor.

    Nor does “the interest of justice” mandate that the
Government be precluded from continuing to act as a
prosecutor so the record of Arpaio’s conviction may be
maintained. Fed. R. Crim. P. 42(a)(2). And because the
pardon does not erase Arpaio’s guilt or expunge the fact of
the judgment, there is no underlying affront to the court’s
authority stemming from criminal contempt left to vindicate.
See In re North, 62 F.3d 1434, 1437 (D.C. Cir. 1994)
(“Because a pardon does not blot out guilt or expunge a
judgment of conviction, one can conclude that a pardon does
not blot out probable cause of guilt or expunge an
indictment.”).

    Even if some future merits panel subsequently reversed
the district court’s vacatur order denying Arpaio’s request,
the special prosecutor would still need the Solicitor General’s
approval to file a petition for writ of certiorari to the United
States Supreme Court. United States v. Providence Journal
Co., 485 U.S. 693, 706–07 (1988). This seems highly
unlikely given the Government’s current litigating position.
Arpaio was convicted, pardoned, and all that remains is a
matter of record-keeping as to the fact of his conviction.

     Given the Government’s continued participation in this
case, our appointment now of a special prosecutor to advance
a litigating position different from that pursued by the United
States Department of Justice makes it appear as though we
are appointing another prosecutor because we have prejudged
the case and disagree with the Government’s position. In
light of this appearance of judicial bias, we should respect the
Government’s position and remain impartial on the matter.
14               UNITED STATES V. ARPAIO

See Commonwealth Coatings Corp. v. Cont’l Cas. Co., 393
U.S. 145, 150 (1968) (“[A]ny tribunal permitted by law to try
cases and controversies not only must be unbiased but also
must avoid even the appearance of bias.”); Code of Conduct
for United States Judges, 175 F.R.D. 363, 364–66 (1998).

                              C

    More worrisome still is that amici seemingly want a
special prosecutor appointed just to take another stab at
attacking the pardon on constitutional grounds after they
failed to timely appeal. See Amici Curiae’s Reply to
Statement of the United States, Dkt. 13, at 1 (“[T]he need for
a Rule 42 attorney is particularly acute in this case given the
unprecedented nature of the Pardon and the novel and
important constitutional issues it raises.”); Brief for Amici
Curiae, Dkt. 5, at 1 (“[P]roposed amici have a profound
interest in ensuring that the constitutionality of President
Trump’s extraordinary pardon of Arpaio is reviewed by this
Court.”); Motion for Leave for Erwin Chemerinsky, Michael
E. Tigar, and Jane B. Tigar to Participate as Amici Curiae,
Dkt. 18, at 3–23 (proposed amici spend three pages
addressing vacatur, and nineteen subsequent pages addressing
the validity of the pardon).

    The Supreme Court has already ruled that the President
has the power to pardon criminal contempt convictions. Ex
parte Grossman, 267 U.S. 87, 122 (1925). And we have
already ruled that amici missed the deadline for arguing the
merits of such an appeal. It’s time amici let go of that issue.
                 UNITED STATES V. ARPAIO                   15

                             III

    It is an unwise use of our authority to appoint a private
attorney at this late stage to (1) “prosecute” the appeal of a
case the Government already won, (2) in the face of the
Government’s continued willingness to participate, and (3) to
countenance a surreptitious use of the vacatur appeal to
pursue an untimely attack on the President’s constitutional
authority to pardon. I fear the majority’s decision will be
viewed as judicial imprimatur of the special prosecutor to
make inappropriate, unrelated, and undoubtedly political
attacks on Presidential authority. We should not be wading
into that thicket.

   Accordingly, I respectfully dissent.